Exhibit 10.1

REVOLVING LOAN AGREEMENT

THIS REVOLVING LOAN AGREEMENT, dated as of the 25th day of June, 2010, (the
“Loan Agreement” or “Agreement”), is made by and between SUPERIOR UNIFORM GROUP,
INC., a Florida corporation, whose address is 10055 Seminole Boulevard,
Seminole, FL 33772 (the “Borrower”), and FIFTH THIRD BANK, an Ohio corporation
having an address of 201 East Kennedy Boulevard, Suite 1800, Tampa, Florida
33602 (the “Lender”).

W I T N E S S E T H:

WHEREAS, Borrower has applied to Lender for a revolving line of credit not
exceeding Fifteen Million and No/100 Dollars ($15,000,000.00) (the “Loan”) to be
used to support the general corporate purposes of borrower;

WHEREAS, Borrower and Lender have negotiated the terms and conditions of, and
wish to enter into, this Agreement for the purpose of setting forth the terms
and conditions of the Loan;

NOW, THEREFORE, in consideration of the Premises, and of the mutual covenants
and agreements set forth below, Borrower and Lender agree as follows:

ARTICLE I

LOAN TERMS

Loan Amount. Fifteen Million and No/100 Dollars ($15,000,000.00) Revolving Line
of Credit. The Loan shall be evidenced by a Revolving Line of Credit Promissory
Note (the “Note”).

Term of Loan. The term of the Loan (“Term”) shall be thirty-six (36) months. If
Borrower is in full compliance with all terms and conditions of this Agreement,
Borrower shall have the option to extend and term-out the outstanding principal
balance of the Loan due on the Initial Maturity Date, as defined in the Note,
and continue to make interest only payments over the subsequent twelve
(12) consecutive months in accordance with the terms of the Note.

Interest Rate. The Loan shall bear interest at the LIBOR Rate, as defined in the
Note, plus ninety (90) basis points.

Unused Loan Fee. In addition to all other amounts due to Lender hereunder and
under the Revolving Line of Credit Note, Borrower shall pay to Lender on the
first Business Day of each April, July, October and January, an availability fee
equal to 0.15% (15 basis points) per annum on the average daily unused available
principal under the Note for the preceding quarter or portion thereof.

Repayment Terms. Interest only payments shall be paid monthly during the initial
thirty-six (36) months of the Loan and, if extended, during the subsequent
twelve (12) consecutive months. All payments of principal and interest shall be
auto debited from Borrower’s deposit account with Lender. Borrower shall be
allowed to make prepayments of principal in full or in part at any time during
the Term of the Loan without penalty or premium.

ARTICLE II

LOAN DOCUMENTS

“Loan Documents” means this Agreement, the Revolving Line of Credit Note, any
UCC Financing Statements, and any other agreements, documents or instruments
related to the Loan, whether executed prior to, at or after the closing, as the
same may be amended, supplemented or modified, in writing, from time to time.

ARTICLE III

WARRANTIES AND REPRESENTATIONS OF BORROWER

Borrower hereby represents and warrants to Lender (which representations and
warranties shall be deemed continuing and re-stated at the time of each advance)
as follows:

Organization Status. Borrower (i) is duly organized under the laws of the State
of Florida, and (ii) is in good standing under the laws of the State of Florida,
and (iii) has stock outstanding which has been duly and validly issued.



--------------------------------------------------------------------------------

Compliance with Laws. Borrower is in compliance with all laws, regulations,
ordinances and orders of all Governmental Authorities, including, but not
limited to, the Securities Act of 1933, the Exchange Act, Sarbanes-Oxley Act of
2002, and the applicable accounting and auditing principles, rules, standards
and practices promulgated, approved or incorporated by the Securities and
Exchange Commission of the United States or the Public Company Accounting
Oversight Board, and all Environmental Laws. “Environmental Laws” means all
applicable federal, state and local laws and regulations intended to protect the
environment and public health and safety as the same may be amended from time to
time. “Governmental Authority” means the government of the United States, or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

Financial Statements. The financial statements of Borrower heretofore delivered
to Lender are true and correct in all material respects, and fairly present the
financial condition of Borrower as of the respective dates thereof, and no
material adverse change has occurred in the financial conditions reflected
therein since the respective dates thereof that would affect Borrower’s
performance under the Note, this Agreement or any other Loan Documents;

Authority to Enter into Loan Documents. The Borrower has full authority to enter
into the Loan Documents and consummate the transactions contemplated hereby, and
the facts and matters expressed or implied in the opinions of its legal counsel
are true and correct;

Validity of Loan Documents. The Loan Documents have been approved by those
persons having proper authority, and are in all respects legal, valid and
binding according to their terms.

Conflicting Transactions of Borrower. That the consummation of the transactions
hereby contemplated and the performance of the obligations of Borrower under and
by virtue of the Loan Documents will not result in any breach of, or constitute
a default under any lease, bank loan or credit agreement, partnership agreement,
or other instrument to which Borrower is a party or by which it may be bound or
affected.

Pending Litigation. That there are no actions, suits, or proceedings pending, or
to the knowledge of Borrower threatened against or affecting it or involving the
validity or enforceability of any of the Loan Documents at law or in equity, or
before or by any governmental authority.

Brokerage Commissions. Borrower warrants and represents to Lender that Borrower
is not obligated to pay any commission to any broker through any commission or
service agreement with a third party in connection with the transaction
contemplated herein. Borrower agrees to and shall indemnify Lender from any
liability, claims, or losses arising by reason of any such brokerage commissions
which are caused by Borrower or its agents. This provision shall survive the
repayment of the Loan made in connection herewith and shall continue in full
force and effect so long as the possibility of such liability, claims or losses
exists.

No Event of Default. As of the date of this Agreement, there is no Event of
Default under this Agreement, the Note, or any other Loan Document, nor any
event which would become an Event of Default but for the passage of time or the
giving of notice or both.

Patriot Act. Borrower or any entity or person owning an interest in or being an
investor, or otherwise, in Borrower or its respective constituents are not in
violation of any laws relating to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”) and Public Law 107-56 known as the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, as amended (the “Patriot Act”).

Solvency. The Borrower (before and after giving effect to the Loan) is and will
be solvent and have, and expect to have, the ability to, in the ordinary course
of business, pay its debts from time to time incurred and as such debts mature.
“Solvent” means with respect to the Borrower, on any date determination, that on
such date (a) the fair value of the assets of Borrower is greater than the total
amount of liabilities, including contingent liabilities, of Borrower, (b) the
present fair salable value of the assets of Borrower is not less than the amount
that will be required to pay the probable liability of Borrower on its debts as
they become absolute and matured, (c) Borrower does not intend to, and does not
believe that it will, incur debts or liabilities beyond Borrower’s ability to
pay such debts and liabilities as they mature, (d) Borrower is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which Borrower’s assets would constitute an unreasonably small
capital, and (e) Borrower is able to pay its debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

Tax Status. The Borrower (a) has made or timely filed all federal income and all
material State and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which each of them is subject;
(b) has paid all taxes and



--------------------------------------------------------------------------------

other governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith;
and (c) has set aside on their books provisions reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by any taxing authority and none of the
officers of Borrower know of any reasonable basis for any such claim.

Taxes. Borrower shall pay when due all taxes, assessments and other governmental
charges imposed upon it or its assets, franchises, business, income or profits
before any penalty or interest accrues thereon, and all claims (including,
without limitation, claims for labor, services, materials and supplies) for sums
which by law might be a lien or charge upon any of its assets, provided that
(unless any material item or property would be lost, forfeited or materially
damaged as a result hereof) no such charge or claim need be paid if it is being
diligently contested in good faith, if Lender is notified in advance of such
contest and if Borrower establishes an adequate reserve or other appropriate
provision required by generally accepted accounting principles and deposits with
Lender cash or bond in an amount acceptable to Lender.

ERISA. Any Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
Plan in effect at the Borrower is in compliance, in all material respects, with
the applicable provisions of ERISA, the Internal Revenue Code of 1986 (“Code”)
and any other Federal or State laws. There are no pending, or, to the best
knowledge of Borrower, threatened claims, or lawsuits, or actions, by any
governmental authority with respect to an ERISA Plan that could reasonably be
expected to have a material adverse effect on the financial condition of
Borrower or any of its subsidiaries.

For the purposes of this Agreement, the term “Borrower” shall also include each
Subsidiary of Borrower. “Subsidiary” means a domestic corporation, partnership,
joint venture, limited liability company or other business entity formed under
the laws of jurisdictions within the United States of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such entity. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

ARTICLE IV

COVENANTS OF BORROWER

Borrower hereby covenants and agrees with Lender as follows:

Expenses. To pay all costs of closing the Loan contemplated hereunder and all
expenses of Lender with respect thereto, including but not limited to reasonable
attorneys’ fees (including attorneys’ fees incurred by Lender subsequent to the
closing of the Loan in connection with the disbursement, administration,
collection, restructure, amendment, or transfer of the Loan), advances,
recording expenses, brokerage commissions, and claims of brokerage, documentary
stamps and other fees, and similar items, and to allow all closing papers, loan
documents and other legal matters to be subject to the approval of Lender’s
attorneys.

Total Liabilities to Tangible Net Worth. During the entire term of the Loan,
Borrower shall at all times maintain a ratio of Total Liabilities to Tangible
Net Worth no greater than 0.75:1.00. This ratio shall be the measurement of the
Total Liabilities of Borrower, as reflected on Borrower’s financial statements
delivered to Lender on a quarterly basis beginning September 30, 2010, herein to
Tangible Net Worth. “Total Liabilities” shall mean all indebtedness (i) with
respect to money borrowed, evidenced by a note, debenture or other obligation to
pay money, (ii) in respect rent or lease of property, under written leases or
lease arrangements required by GAAP to be capitalized, (iii) for all obligations
under conditional sales or title retention agreements, (iv) for accounts and
trade payables, (v) for accrued expenses, (vi) and for all other monetary
obligations of Borrower. “Tangible Net Worth” shall mean total assets of
Borrower, excluding assets owed to Borrower from an officer, an affiliate or a
subsidiary, and excluding the aggregate amount of Borrower’s goodwill,
franchises, licenses, patents, trademarks, trade names, copyrights, service
marks, brand names, and other intangible assets minus Total Liabilities.

Debt Service Coverage Ratio. During the entire time of the Loan, Borrower shall
maintain Debt Service Coverage Ratio not less than 2.50 to 1.00, calculated at
Borrower’s fiscal year end and quarterly on the last day of each fiscal quarter,
on a rolling four quarters basis. For purposes hereof, “Debt Service Coverage
Ratio” shall mean the sum of earnings before interest, taxes, depreciation, and
amortization (EBITDA) divided by the sum of current maturities of long term debt
and capital leases plus interest expense; if the Borrower acquires substantially
all assets or stock of a previously unrelated business entity Borrower may
utilize the historical income statement of the acquired entity in calculating
the Debt Service Coverage Ratio as if the acquired entity had been merged into
Borrower for the prior four quarters; and, if the Debt Service Coverage Ratio is
calculated inclusive of a merged entity historical income statement, the
calculation of the ratio and the historical financial information of the
acquired/merged entity must be presented in form and content acceptable to
Lender.



--------------------------------------------------------------------------------

Books and Records/Operating and Rent Statements. To keep and maintain proper and
accurate books, records and accounts reflecting all items of income and expenses
of operation of Borrower’s business; and, upon the request of Lender, to make
such books, records, and accounts immediately available to Lender for
inspection. Such right to inspection shall be available to Lender upon an Event
of Default with twenty-four (24) hours prior notice. Such inspection shall be in
an office designated by Lender and Borrower shall be entitled to have a
representative of Borrower present during such inspection.

Financial Reporting. Borrower shall at all times comply with the following until
such time as the Loan has been paid in full:

i) Within forty-five (45) days after the end of each quarter, Borrower shall
provide to Lender a Quarterly Covenant Compliance Worksheet in such form as
approved by Lender.

ii) Within forty-five (45) days after the end of each quarter, Borrower shall
provide to Lender its quarterly unaudited consolidated financial statements in a
form acceptable to Lender and including an income statement and balance sheet.
The quarterly financial statements shall be certified as accurate by its
principal financial officer.

iii) Within one hundred twenty (120) days following the end of its fiscal year,
Borrower shall provide to Lender its annual audited financial statements in a
form acceptable to Lender and including an income statement and balance sheet.

iv) Borrower shall provide such other financial reports or information as Lender
may reasonably request in writing from time to time.

Depository Relationship. Borrower shall maintain its primary depository
relationship with Lender throughout the term of the Loan. Borrower recognizes
that the establishment of such depository relationship and the maintenance of
the same was an important factor and a material inducement to Lender in
establishing the terms and conditions, including the interest rate, of the Loan.

Audits. Lender shall have the right to audit the books and records of Borrower.
No rights of audit unless in default and with twenty-four (24) hours prior
notification and accompanied by Borrower’s representative.

Insurance. At its own cost, Borrower shall obtain and maintain insurance against
(a) loss, destruction or damage to its properties and business of the kinds and
in the amounts customarily insured against by corporations with established
reputations engaged in the same or similar business as Borrower, and
(b) insurance against public liability and third party property damage of the
kinds and in the amounts customarily insured against by corporations with
established reputations engaged in the same or similar business as Borrower. All
such policies shall be issued by financially sound and reputable insurers. All
of the insurance policies required hereby shall be evidenced by one or more
Certificates of Insurance delivered to Lender by Borrower on the Closing Date
and at such other times as Lender may request from time to time.

Accounting Terms. All accounting terms not specifically defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with generally accepted accounting
principals (“GAAP”), as in effect from time to time, applied in a manner
consistent, and that were used in preparing the financial statements delivered
to Lender. Notwithstanding the foregoing, for the purpose of determining
compliance with any covenant contained in this Agreement (including the
computation of any financial covenant), Indebtedness of the Borrower and its
subsidiaries shall be deemed carried at 100% of the outstanding principal
balance thereof. If at any time any change in GAAP would affect the computation
of any financial ratio set forth in this Agreement, the Borrower and Lender
shall negotiate in good faith to amend such ratio to preserve the original
intent thereof.

Negative Pledge. During the term of the Loan, except for materials, vehicles,
equipment, tools or other items of personal property purchased in the ordinary
course of Borrower’s business (and, in no event, in excess of one Hundred
Thousand and No/100 Dollars ($100,000.00) outstanding at any one time), Borrower
shall not pledge or otherwise encumber any of Borrower’s assets without the
express prior written consent of Lender.

ARTICLE V

DEFAULTS

An Event of Default shall be deemed to have occurred hereunder if:

Default Under Promissory Note. If there is any failure to make any principal or
interest payment or any other monetary payment when due beyond any applicable
cure period as required in the Note, or this Agreement; or

Non-Monetary Defaults. Any non-monetary default occurring under this Agreement
other than the Note which is not cured within thirty (30) days after receipt of
written notice of same from Lender, to observe or perform any non monetary
covenant or



--------------------------------------------------------------------------------

condition as contained in this Agreement; provided that if any such failure
concerning a non monetary covenant or condition is susceptible to cure and
cannot reasonably be cured within said thirty (30) day period, then Borrower
shall have an additional sixty (60) day period to cure such failure and no Event
of Default shall be deemed to exist hereunder so long as Borrower commences such
cure within the initial thirty (30) day period and diligently and in good faith
pursues such cure to completion within such resulting ninety (90) day period
from the date of Lender’s notice; or

Breach of Warranty. Any warranties, representations or covenants made or agreed
to be made in any of the Loan Documents shall be breached in any material
respect by Borrower or shall prove to be false or misleading which are not cured
within thirty (30) days of written notice to Borrower of such alleged breach;
provided that if such breach is reasonably susceptible of cure, then no Event of
Default shall exist so long as Borrower cures said breach within the ninety
(90) day notice and cure period provided in paragraph 2 above; or

Material Adverse Change. Borrower shall suffer any material adverse change in
financial condition which, in the reasonable opinion of Lender, Lender deems
itself insecure such that a default is imminent or has occurred, which could
materially impair the ability of the Borrower to pay all amounts due under the
Note; or

Bankruptcy or Insolvency of Borrower.

The filing by the Borrower, or any Subsidiary of Borrower, of a voluntary
petition in bankruptcy for adjudication as a bankrupt or insolvent, or the
filing by the Borrower, or any Subsidiary of Borrower, of any petition or answer
seeking or acquiescing in any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief for itself under any
present or future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, or the Borrower’s, or any
Subsidiary of Borrower, seeking or consenting to or acquiescence in the
appointment of any trustee, receiver or liquidator of the Borrower or of all of
the rents, revenues, issues, earnings, profits or income thereof, or the making
of any general assignment for the benefit of creditors, or the admission in
writing of its inability to pay its debts generally as they become due; or

The failure to discharge within sixty (60) days of filing a petition filed
against the Borrower, or any Subsidiary of Borrower, seeking any reorganization,
arrangement, composition, readjustment, liquidation or dissolution or similar
relief under any present or future federal, state or other statute, law or
regulation relating to bankruptcy, insolvency or other relief for debtors, or
the appointment of any trustee, receiver or liquidator of the Borrower, or any
Subsidiary of Borrower, or of all or any substantial part of the Premises or of
any or all of the rents, revenues, issues, earnings, profits or income thereof
without the consent or acquiescence of the Borrower, or any Subsidiary of
Borrower, as applicable; or

Assignment for the Benefit of Creditors. Borrower, or any Subsidiary of
Borrower, shall make a general assignment for the benefit of creditors; or

Failure to Disprove Default. Lender shall reasonably suspect the occurrence of
one or more of the above said Events of Default and Borrower, upon request of
the Lender, shall fail to provide evidence reasonably satisfactory to Lender
that such event or Events of Default have not, in fact, occurred; or

Change in Management of Borrower. There is any change of the Chief Executive
Officer and/or Chief Financial Officer of Borrower, without the express prior
written consent of Lender, which consent shall be in Lender’s sole and absolute
discretion.

ARTICLE VI

REMEDIES OF LENDER

Upon the occurrence of any one or more of the Events of Default set out in
Article IV hereof, Lender shall at its option be entitled, in addition to and
not in lieu of the remedies provided for in the Note, or other documents
executed in connection with the Loan, to proceed to exercise any of the
following remedies:

Cancel and terminate this Agreement and not disburse any additional funds to
Borrower; or

Accelerate Payment of the Note whereupon Borrower agrees, upon written request
of the Lender, to immediate pay to Lender all of the outstanding principal and
unpaid interest and other charges due pursuant to the terms of the Note; or

Commence an appropriate legal or equitable, action to enforce performance of
this Agreement; or

Exercise any other rights or remedies Lender may have under the Loan Documents
referred to in this Agreement or executed in connection with the Loan which may
be available under applicable law.



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

In the event of a conflict with other provisions of this Agreement, the
provisions of this Article VI shall control.

No Partnership or Joint Venture. Nothing herein nor the acts of the parties
hereto shall be construed to create a partnership or joint venture between
Borrower and Lender.

No Assignment by Borrower. Neither this Agreement nor the right to receive any
advances to be made by Lender may be assigned by Borrower without the prior
written consent of Lender. If Lender approves an assignment hereof by Borrower,
Lender shall be entitled to make advances to such assignee and such advances
shall be evidenced by the Note and secured by the Loan Documents. Borrower shall
remain liable for payment of all sums advanced hereunder before and after such
assignment.

U.S.A. Patriot Act Verification Information. Borrower shall provide evidence of
its legal names, tax identification numbers, and street addresses satisfactory
to and sufficient for the Lender to verify the identity of the Borrower as
required under the U.S.A. Patriot Act. Borrower shall notify Lender promptly of
any change in such information.

Delivery of Loan Documents. All of the Loan Documents have been, or will be,
duly executed and delivered to Lender, and the Financing Statements and any
recordable Loan Documents, as applicable, have been or will be recorded in the
appropriate public offices.

Additional Items. Notwithstanding anything contained in this Agreement to the
contrary, Borrower shall have submitted the following additional items to Lender
on or before the closing unless otherwise agreed to by Lender:

Borrower’s federal taxpayer identification number.

The Articles of Incorporation of the Borrower, and all amendments thereof,
certified by the appropriate official of the State of Florida;

A current good standing certificate from the Secretary of the State of Florida;

The By-Laws or other appropriate organizational documents of the Borrower;

An incumbency certificate, specifying by name and title the officers, directors,
certified by an appropriate person or other authorized individual;

Certified resolutions of the Board of Directors of Borrower authorizing the
execution and delivery of the Loan Documents and all other documents necessary
or desirable, for the consummation of the transaction contemplated herein.

Waiver. In the event of any litigation to enforce or interpret any of the
provisions of the Note, or this Agreement, or any of the Loan Documents, or any
combination thereof, the Borrower hereby waives any and all right to demand a
jury trial on any of the issues.

Opinion Letter. At Closing, Borrower shall have provided an opinion of outside
counsel with respect to the corporate status of Borrower, the due authorization
for execution, delivery and enforceability of the Loan Documents.

ARTICLE VIII

GENERAL CONDITIONS

The following conditions shall be applicable throughout the term of this
Agreement:

Rights of Third Parties. All conditions of the obligations of Lender hereunder,
including the obligation to make advances, are imposed solely and exclusively
for the benefit of Lender, its successors and assigns, and no other person shall
have standing to require satisfaction of such conditions in accordance with
their terms or be entitled to assume that Lender will refuse to make advances in
the absence of strict compliance with any or all thereof, and no other person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by
Lender at any time if in its sole discretion it deems it desirable to do so.

Evidence of Satisfaction of Conditions. Any condition of this Agreement which
requires the submission of evidence of the existence or nonexistence of a
specified fact or facts implies as a condition the existence or nonexistence, as
the case may be, of such fact or facts, and Lender shall at all times be free
independently to establish to its satisfaction and in its absolute reasonable
discretion such existence or nonexistence.



--------------------------------------------------------------------------------

Assignment. Lender shall have the unconditional right to assign all or any part
of its interest hereunder to any third party.

Successors and Assigns Included in Parties. Whenever in this Agreement one of
the parties hereto is named or referred to, legal representatives, successors,
and assigns of such parties shall be included, and all covenants and agreements
contained in this Agreement by or on behalf of the Borrower or by or on behalf
of Lender shall bind and inure to the benefit of their respective legal
representatives, successors and assigns whether so expressed or not.

Headings. The headings of the sections, paragraphs and subdivisions of this
Agreement are for the convenience of reference only, are not to be considered a
part hereof and shall not limit or otherwise affect any of the terms hereof.

Invalid Provisions to Affect No Others. In fulfillment of any provision hereof
or any transaction related hereto at the time performance of such provisions
shall be due, shall involve transcending the limit of validity prescribed by
law, then ipso facto, the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any clause or provision herein contained operates
or would prospectively operate to invalidate this Agreement in whole or in part,
then such clause or provision only shall be held for naught as though not herein
contained, and the remainder of this Agreement shall remain operative and in
full force and effect.

Number and Gender. Whenever the singular or plural number, masculine or
feminine, or neuter gender is used herein, it shall equally include the other.

Amendments. Neither this Agreement nor any provision hereof may be changed,
waived, discharged, or terminated orally, but only by instrument in writing
signed by the party against whom enforcement of the change, waiver, discharge,
or termination is sought.

Entire Agreement. This Agreement and the documents expressly referred to herein
or otherwise executed in connection herewith embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to the
subject matter.

Notice.

(a) All notices given hereunder shall be in writing and addressed as follows:

 

Lender:   Fifth Third Bank   201 East Kennedy Boulevard, Suite 1800   Tampa,
Florida 33609   Attn:   Timothy J. Coop     Senior Vice President with copy to:
  James B. Soble, Esquire   Ruden McClosky P.A.   401 East Jackson Street, Suite
2700   Tampa, Florida 33602 Borrower:   Superior Uniform Group, Inc.  

10055 Seminole Boulevard

Seminole, FL 33772

  Attn: Andrew Demott, Jr. with copy to:  

Walter C. “Chet” Little, Esquire

Foley & Lardner LLP

100 North Tampa Street, Suite 2700

Tampa, FL 33602

(b) Any notice, report, demand or other instrument authorized or required to be
given or furnished under this Agreement to Borrower or Lender shall be deemed
given or furnished when addressed to the party intended to receive the same, at
the above address and delivered at such address (by hand delivery or by
expedited courier) or deposited in the United States mail as first class
certified mail, return receipt requested, postage paid, whether or not the same
is actually received by such party.



--------------------------------------------------------------------------------

(c) Each party may change the address to which any such notice, report, demand
or other instrument is to be delivered or mailed, by furnishing written notice
of such change to the other party, but no such notice of change shall be
effective unless and until received by such other party.

(d) Notwithstanding anything in this instrument to the contrary, all
requirements of notice shall be deemed inapplicable if Lender is prevented from
giving such notice by bankruptcy or any other applicable law. In such event, the
cure period if any, shall then run from the occurrence of the event or condition
of default rather than from the date of notice.

Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of Florida.

[SIGNATURES BEGIN ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Loan Agreement as of
the day and year first above written.

 

Signed, sealed and delivered in our presence:   

BORROWER

   SUPERIOR UNIFORM GROUP, INC., a Florida

 

   corporation (Witness Signature)      Print Name:  

 

   By:  

/s/ Andrew D. Demott, Jr.

      

Andrew D. Demott, Jr.

 

    

Executive President and

(Witness Signature)     

Chief Financial Officer

Print Name:  

 

          LENDER:      FIFTH THIRD BANK, an Ohio corporation

 

     (Witness Signature)      Print Name:  

 

   By:  

/s/ Timothy J. Coop

      

Timothy J. Coop

 

   Its:  

Senior Vice President

(Witness Signature)      Print Name:  

 

    